AMENDED COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT

THIS AMENDED COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT ("Agreement"),
executed the 12th day of April, 2011, is by and between Grant Hartford
Corporation, a Montana Corporation, (hereinafter referred to as the "Company")
and Tim Matthews an individual (hereinafter referred to as "Mr. Matthews").

Grant Hartford Corporation is a Montana Corporation, whose office is at 2620
Connery Way, Missoula, MT 59808 (the "Company"), and Mr. Matthews is an
individual who resides at 3641 E. Easter Circle North, Littleton, CO 80122.

WHEREAS, the Company and Mr. Matthews desire to amend the Common Stock
Rescission and Exchange Agreement dated December 31, 2010 (the "Rescission and
Exchange Agreement"), wherein Mr. Matthews returned to the Company's Treasury a
total of One Hundred Sixty-Eight Thousand Three Hundred (168,300) shares of the
Company's no par value common stock (the "Rescission Shares") and exchanged
those Rescission Shares for Common Stock Warrants for the purchase of up to Two
Hundred Thirty-Six Thousand Six Hundred (236,600) shares of the Company's no par
value common stock at an exercise price of One Dollar ($1.00) per share
("Warrants").

WHEREAS, the Company acknowledges a miscalculation in the Rescission and
Exchange Agreement and the parties agree that all other provisions to the
Rescission and Exchange Agreement shall remain in full force and effect, except
for the following corrective language, which shall amend the original paragraph
and read as follows:

"NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree to rescind the issuance of the Rescission Shares, return the same
to the Company's Treasury, and exchange those Rescission Shares for Common Stock
Warrants for the purchase of up to Three Hundred Thirty-Six Thousand Six Hundred
(336,600) shares of the Company's no par value common stock at an exercise price
of One Dollar ($1.00) per share ("Warrants"). The Warrants shall be exercisable
for a period of five years from the date of this Agreement and shall contain a
cashless exercise provision."

IN WITNESS WHEREOF, the parties have executed this Agreement in Denver,
Colorado, on the date and year first above written.

Mr. Matthews:

COMPANY:

 

 

Tim Matthews:

Eric Sauve, President, CEO and CFO
Grant Hartford Corporation

 

 

By:/s/Tim Matthews       
This 12th day of April, 2011

By:/s/Eric Sauve       
This 12th day of April, 2011